Citation Nr: 0902312	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  03-03 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Type I diabetes 
mellitus, to include as secondary to in-service herbicide 
exposure.

2.  Entitlement to service connection for renal disabilities, 
claimed as nephropathy, uremia, and renal artery stenosis, to 
include as secondary to in-service herbicide exposure.

3.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to in-service herbicide 
exposure.

4.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to in-service herbicide 
exposure.

5.  Entitlement to service connection for hypertension, to 
include as secondary to in-service herbicide exposure.

6.  Entitlement to service connection for coronary artery 
disease, to include as secondary to in-service herbicide 
exposure.

7.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to in-service herbicide 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which denied 
entitlement to service connection for diabetes mellitus, 
renal disabilities (claimed as nephropathy, uremia, and renal 
artery stenosis), peripheral neuropathy, diabetic 
retinopathy, hypertension, coronary artery disease, and 
erectile dysfunction, to include as secondary to herbicide 
exposure. 

The veteran testified during a hearing before RO personnel in 
February 2003; a transcript of that hearing is of record.

In an August 2003 rating decision, a Decision Review Officer 
(DRO) at the RO again denied the veteran's claims for 
entitlement to service connection.  In October 2003, the 
veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

In March 2004 and November 2006, these claims were remanded 
to the RO via the Appeals Management Center (AMC) for 
additional development.  

The issues of entitlement to service connection for renal 
disabilities (claimed as nephropathy, uremia, and renal 
artery stenosis), peripheral neuropathy, diabetic 
retinopathy, hypertension, coronary artery disease, and 
erectile dysfunction, to include as secondary to herbicide 
exposure, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the AMC, in Washington, 
DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Service personnel records reflect that the veteran was 
stationed in the Republic of Vietnam during active service 
from May 1965 to February 1967.

3.  Type I diabetes mellitus of unspecified etiology is first 
shown many years after the veteran's separation from service, 
and is not shown to be related to events, disease, or injury 
during military service.


CONCLUSION OF LAW

Type I diabetes mellitus was not incurred in or aggravated by 
during active military service nor may it presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran filed his service connection claim 
in January 2001.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
May 2001.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  He was again notified of the provisions of the VCAA by 
the RO and AMC in correspondence dated in April 2004, March 
2005, and December 2006.  Thereafter, the claim was reviewed 
and a supplemental statement of the case (SSOC) was issued in 
October 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in December 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and all 
relevant VA and private treatment records pertaining to his 
claim have been obtained and associated with his claims file.  
The veteran has also been provided with multiple VA medical 
examinations and medical opinions to assess the nature and 
etiology of his claimed disability.  

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and diabetes mellitus, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  See 38 C.F.R. §§ 
3.307, 3.309 (2008).

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2008); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2006).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

Type 2 diabetes (also known as Type II diabetes mellitus or 
adult onset diabetes) shall have become manifest to a degree 
of 10 percent or more at any time after service.  See 38 
C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2008).  However, VA's 
Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 
38 C.F.R. § 3.102 (2008).

Factual Background 

The veteran contends that he developed Type I diabetes 
mellitus as a result of an in-service event, specifically 
herbicide exposure.  Having carefully considered the claim in 
light of the record and the applicable law, the Board finds 
that the preponderance of the evidence is against the claim 
and the appeal will be denied.

The veteran's DD Form 214 for his period of service from May 
1965 to February 1967 shows that he had 1 year, 4 months and 
1 day of foreign service, including service in Vietnam.

Service treatment records do not show any diagnosis or 
treatment for Type I diabetes mellitus, Type II diabetes 
mellitus, or any elevated blood sugar.  A February 1967 
urinalysis (UA) report reflected negative findings for sugar 
in the urine.

Multiple private treatment records dated from August 1990 to 
February 1998 from Regional Family Practice detail findings 
concerning doses of insulin.  Private treatment records dated 
July 1997, November 1997, and January 1998 from this provider 
detail findings of insulin dependent diabetes mellitus 
(IDDM).  While an October 1997 private treatment record from 
this provider showed an assessment of non insulin dependent 
diabetes mellitus (NIDDM), it was clearly noted that the 
veteran should just continue taking insulin.

In treatment records dated in March, May, and August 1998 
from R.V., M.D., the veteran indicated that he has been 
diabetic for the last 22 years and has required insulin for 
blood sugar control since his diagnosis of diabetes mellitus.  
The physician listed an impression of IDDM.  The physician 
assessed IDDM, complicated in nature, in a June 1999 
treatment record.

A May 1999 private consultation note from St. Mary's Regional 
Medical Center noted that the veteran suffered from Class I 
diabetes, insulin dependent.  A June 1999 history and 
physical examination report from this treatment provider also 
noted that the veteran had known history of several years of 
insulin dependent diabetes mellitus.  A June 1999 discharge 
summary from Elk Regional Health Center noted admission and 
discharge diagnoses of poor controlled diabetes mellitus. 

A January 2000 private physical examination report from Elk 
Regional Health Center noted that the veteran had a history 
of several years of Insulin dependent diabetes mellitus with 
end-organ damage, nephropathy, neuropathy, and peripheral 
vascular disease.  An impression of poorly controlled 
diabetes mellitus, very brittle with end organ damage, 
retinopathy, neuropathy, and nephropathy was listed in the 
report.  

A January 2000 private treatment note from R.H.R., M.D., at 
University of Pennsylvania Medical Center detailed that the 
veteran was examined for perioperative management of blood 
sugar prior to coronary artery bypass surgery.  It was noted 
that the veteran was diagnosed with diabetes 23 years ago.  
The physician assessed Type 1 diabetes with very poor 
glycemic control based on blood sugar consistently above 300 
in the hospital.  

VA treatment records dated in February 2000, June 2000, 
November 2000, and May 2001 reflected findings of diabetes 
mellitus.

In a June 2001 laboratory report from R.V., M.D., the 
veteran's serum glucose level was listed as 249 mg/dl (June 
2001), 191 mg/dl (May 2001), 135 mg/dl (April 2001), 170 
mg/dl (March 2001), and 213 mg/dl (February 2001).

In a June 2001 VA diabetes mellitus examination report, the 
veteran stated that his diabetes mellitus was secondary to 
Agent Orange and herbicide exposure and indicated that the 
age of onset for diabetes mellitus was 32.  The VA physician 
listed an impression of diabetes mellitus, insulin dependent 
- I.  After reviewing the veteran's claims file, the same VA 
physician drafted an October 2001 addendum report.  He 
specifically indicated that that the veteran has insulin-
dependent diabetes mellitus type I was associated factors of 
erectile dysfunction, mild retinopathy, peripheral 
neuropathy, nephropathy, and end stage renal disease.  The VA 
physician also opined that the veteran's insulin-dependent 
diabetes mellitus along with other multiple complications of 
the erectile dysfunction, retinopathy, peripheral neuropathy, 
nephropathy, and end stage renal disease, are all 
complications of his diabetes mellitus. 

Private treatment records dated from December 2001 to January 
2002 from University of Pennsylvania Medical Center 
Presbyterian listed discharge diagnoses of medical 
deconditioning, gait dysfunction due to peripheral 
neuropathy, and renal/pancreatic transplant.  In a December 
2001 history and physical examination report, a private 
physician noted a past medical history of end-state renal 
disease secondary to diabetes mellitus.  It was further 
noted, that from an endocrine standpoint concerning diabetes 
mellitus, blood sugars were okay without insulin at that 
time.  At the time, he underwent a simultaneous 
kidney/pancreas transplant.  In the operative report, the 
physician noted a past medical history of end-state renal 
disease secondary to type 1 diabetes mellitus.  

In a January 2002 VA treatment note, the examiner assessed 
that the veteran's diabetes mellitus had been resolved with a 
new pancreas.  Additional VA treatment notes dated in April 
2002 show finding of diabetes mellitus.  A July 2002 VA 
treatment record showed that the veteran's diabetes mellitus 
had resolved following a pancreatic transplant.  Another July 
2002 treatment note also stated that there was no indication 
of diabetes mellitus. 

In his October 2002 notice of disagreement and during his 
February 2003 hearing, the veteran contended that he had Type 
II diabetes for quite some time that then escalated into Type 
I diabetes.  He further asserted that exposure to herbicides 
caused his initial Type II diabetes that has now become Type 
I diabetes. 

In a June 2003 VA treatment record, the examiner listed an 
assessment of diabetes mellitus Type II or unspecified.

During his October 2003 hearing, the veteran indicated that 
he no longer had diabetes after undergoing a kidney 
transplant in 2000 but still monitored his sugar levels as 
well as suffered from multiple residual conditions due to his 
past diagnosis of diabetes. 

VA treatment records dated in January 2004 show that the 
veteran's diabetes was now improved following pancreas 
transplant, that he was not on medications, and that he had 
good glycemic control.  In a January 2004 VA laboratory 
report, the veteran's glucose level was listed as 83 mg/dl.  
In an April 2004 laboratory report from Elk Regional Health 
Center, the veteran's glucose level was listed as 88 mg/dl.

In an April 2004 VA general medical examination report, the 
veteran indicated that he had developed diabetes mellitus 
type 2 approximately 30 years ago.  After reviewing the 
veteran's claims file, interviewing the veteran, and 
conducting the examination, the examiner diagnosed diabetes 
mellitus type 2 resulting from exposure to Agent Orange in 
Vietnam and noted that it had been present for 30 years.  

VA treatment records dated in July 2004 show an assessment of 
diabetes mellitus Type II or unspecified, now improved 
following pancreas transplant with no medications good 
glycemic control.

In a May 2006 addendum to his April 2004 examination report, 
the same VA examiner noted that his diagnosis of diabetes 
mellitus type 2 was erroneous, as it was based on the 
patient's claim.  He further noted that the veteran's records 
clearly show that his diabetes was type 1. 

In a February 2007 VA examination report, the VA examiner 
indicated that he reviewed the claims file and interviewed 
the veteran.  Thereafter, he opined that the veteran has 
diabetes mellitus type I, more specifically adult onset type 
1 diabetes mellitus.  It was further noted that the veteran 
was discharged from service in 1967 and diagnosed with 
diabetes 25 years ago, more than 10-15 years after discharge 
from service.  He opined that there is no relationship 
established between type I diabetes mellitus caused by 
exposure to Agent Orange.  Consequently, he determined that 
the veteran's diabetes mellitus type I is not as likely as 
not secondary to herbicide exposure.

In an additional September 2008 VA medical opinion, another 
VA physician reviewed the veteran's claims file and opined 
that it was not as least as likely as not that any of the 
veteran's claimed disorders are the result of military 
service.  It was his opinion that the veteran has type 1 
diabetes mellitus, and the claimed condition was not as least 
as likely as not due to military service.  He further noted 
that there is no epidemiologic evidence that herbicide 
exposure is related to the development of type 1 diabetes 
mellitus. 

Analysis

Exposure to Agent Orange is conceded in this case, as service 
personnel records show that the veteran did serve in the 
Republic of Vietnam during active service.  In this case, the 
Board notes that Type I diabetes mellitus is not classified 
as one of the enumerated diseases associated with Agent 
Orange exposure under 38 C.F.R. § 3.309(e) (2008).  

The Board is cognizant of the various diagnoses of Type II 
diabetes mellitus of record in VA treatment notes as well as 
the April 2004 VA examination report.  However, in this case, 
the Board notes that these diagnoses garner little probative 
weight.  Most of the treatment providers that noted a 
diagnosis of Type II diabetes mellitus gave no indication 
that they had reviewed evidence in the veteran's claims file 
before issuing an opinion.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (rejecting medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
document that would have enabled him to form an opinion on 
service connection on an independent basis).  In addition, 
the April 2004 VA examiner clearly indicated in his May 2006 
addendum report that his diagnosis of diabetes mellitus type 
2 was based on the veteran's reported history.  See Black v. 
Brown, 5 Vet. App. 177 (1993) (an opinion that is based on 
history furnished by the veteran that is unsupported by 
clinical evidence is not probative); LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional).  However, the Board accords great 
probative value to the June 2001, May 2006, February 2007, 
and September 2008 VA examiner opinions and numerous private 
treatment records in the claims file, and finds them to be 
dispositive of the question of whether the veteran, in fact, 
suffers from Type II diabetes mellitus.  Each of these VA 
medical opinions and private treatment notes provide 
consistent and detailed findings to support the conclusion 
that the veteran does not have a diagnosis of Type II 
diabetes mellitus.

In this case, the Board finds that the most persuasive 
medical evidence that specifically addresses the question of 
whether the veteran has been diagnosed with Type II diabetes 
mellitus weighs against the claim.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Consequently, the veteran's claim must be denied on this 
basis.  However, the regulations governing presumptive 
service connection for Agent Orange do not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  
Accordingly, the Board will proceed to evaluate the veteran's 
claim under the provisions governing direct service 
connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

In this case, service treatment records do not reveal any 
findings, diagnosis, or treatment of Type I diabetes mellitus 
during active service.  Objective medical findings of Type I 
diabetes mellitus are first shown many years after separation 
from active service and cannot be presumed to have been 
incurred during service.  In the February 2007 VA examination 
report as well as the September 2008 VA medical opinion, 
multiple VA physicians specifically indicated that the 
veteran's diagnosed Type 1 diabetes mellitus was not related 
to military service or any in-service herbicide exposure.  
Significantly, the record also includes no competent medical 
opinion establishing a nexus or medical relationship between 
Type I diabetes mellitus diagnosed post-service and events 
during the veteran's active service, including herbicide 
exposure, and neither the veteran nor his representative has 
presented, identified, or alluded to the existence of, any 
such opinion.  Consequently, the Board finds that entitlement 
to service connection for Type I diabetes mellitus is also 
not warranted on a direct basis.

In connection with the claims, the Board also has considered 
the assertions the veteran has advanced on appeal in multiple 
written statements and during his February 2003 and October 
2003 hearings.  However, the veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that he has Type II diabetes mellitus or 
that his Type I diabetes mellitus is associated with military 
service, this claim turns on a medical matters--the diagnosis 
of a current disability and the relationship between current 
disability and service.  Questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson lacking the appropriate medical training or 
expertise, the veteran simply is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, these assertions in 
this regard simply do not constitute persuasive evidence in 
support of the claim for service connection.

For the foregoing reasons, the claim for service connection 
for Type I diabetes mellitus must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.   See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Entitlement to service connection for Type I diabetes 
mellitus, to include as secondary to in-service herbicide 
exposure, is denied. 


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

Pursuant to the November 2006 remand decision, the AMC/RO was 
instructed to readjudicate the claims for service connection 
for renal disabilities (claimed as nephropathy, uremia, and 
renal artery stenosis), peripheral neuropathy, diabetic 
retinopathy, hypertension, coronary artery disease, and 
erectile dysfunction, to include as secondary to herbicide 
exposure.  For any benefits sought on appeal that remained 
denied, the AMC/RO was to furnish to the veteran and his 
representative an appropriate supplemental statement of the 
case (SSOC) that included citation to and discussion of any 
additional legal authority considered as well as clear 
reasons and bases for all determinations before the claims 
file was returned to the Board for further appellate 
consideration.  A remand by the Board confers on an appellant 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 
Vet.App. 268, 271 (1998).

In the November 2006 SSOC, the RO/AMC made a finding that the 
veteran's claims for service connection for renal 
disabilities (claimed as nephropathy, uremia, and renal 
artery stenosis), peripheral neuropathy, diabetic 
retinopathy, hypertension, coronary artery disease, and 
erectile dysfunction were all "inextricably intertwined" 
with the above-noted claim for service connection for Type I 
diabetes mellitus and incorrectly cited Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  In that case, the United States 
Court of Appeals for Veterans Claims (Court) found that two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered.  

As instructed in the November 2006 remand decision, the 
AMC/RO should readjudicate the claims for service connection 
for renal disabilities (claimed as nephropathy, uremia, and 
renal artery stenosis), peripheral neuropathy, diabetic 
retinopathy, hypertension, coronary artery disease, and 
erectile dysfunction, to include as secondary to herbicide 
exposure.  For any benefits sought on appeal that remain 
denied, the AMC/RO should to furnish to the veteran and his 
representative an appropriate SSOC that includes citation to 
and discussion of any additional legal authority considered 
as well as clear reasons and bases for all determinations 
before the claims file is returned to the Board for further 
appellate consideration.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO must review the claims file 
and ensure that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

2.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
and fully readjudicated with consideration 
of all applicable laws and regulations and 
all evidence of record.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


